DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5-8, 12-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, 13 and 15-17 of U.S. Patent No. 10,798,484 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards substantially the same subject matter.

Instant Application
10,798,484 B1
1.  An apparatus to generate equalization adjustments for an audio signal, the apparatus comprising: an input feature set generator to generate an equalization input feature set by: generating a data structure corresponding to a user input, the data structure including a number of entries identifying a selected variant of music; and including the data structure in the equalization input feature set; and a model executor to, in response to obtaining the equalization input feature set, adjust at least one weight of a neural network model to generate the equalization adjustments for the audio signal.
1. An apparatus to generate equalization adjustments for an audio signal based on a user input, the apparatus comprising: 
a user interface to prompt a user for the user input corresponding to a selected variant of music; and 
an input feature set generator to generate an equalization input feature set, the equalization input feature set to be used by a model executor to adjust at least one weight of a neural network model to generate example equalization adjustments for the audio signal based on the user input, the equalization input feature set generated by: 
generating a data structure corresponding to the user input, the data structure including a number of entries identifying the selected variant of music; and 
including the data structure in the equalization input feature set.

5. wherein the number of entries is a first number of entries included in a second number of entries, each of the second number of entries corresponding to an audio 
wherein the number of entries is a first number of entries included in a second number of entries, each of the second number of entries corresponding to an audio engineer, the audio engineers associated with a respective variant of music. 

3. wherein the input feature set generator is to generate the data structure by adjusting a second weight of number of entries when the selected variant of music corresponds to the respective variant of music associated with the number of entries. 
7. wherein the user input includes a second selected variant of music.
6. wherein the user input includes a second selected variant of music. 
8. A non-transitory computer readable medium comprising instructions which, when executed, cause at least one processor to: generate a data structure corresponding to a user input, the data structure including a number of entries identifying a selected variant of music; include the data structure in an equalization input feature set; and in response to obtaining the equalization input feature set, adjust at least one weight of a neural network model to generate equalization adjustments for an audio signal.
8. A non-transitory computer readable storage medium comprising instructions which, when executed, cause at least one processor to at least: prompt a user for a user input corresponding to a selected variant of music; and generate an equalization input feature set, the equalization input feature set to be used by a model executor to adjust at least one weight of a neural network model to generate example equalization adjustments for an audio signal based on the user input, the equalization input feature set generated by: generating a data structure corresponding to the user input, the data structure including a number of entries identifying the selected variant of music; and including the data structure in the equalization input feature set.
12. wherein the number of entries is a first number of entries included in a second number of entries, each of the second number of entries corresponding to an audio engineer, the audio engineers associated with a respective variant of music.
9. wherein the number of entries is a first number of entries included in a second number of entries, each of the second number of entries corresponding to an audio engineer, the audio engineers associated with a respective variant of music. 
13. wherein the instructions, when executed, cause the at least one processor to generate the data structure by adjusting a second weight of number of entries when the selected variant of music corresponds to the respective variant of music associated with the number of entries.
10. wherein the instructions, when executed, cause the at least one processor to generate the data structure by adjusting a second weight of number of entries when the selected variant of music corresponds to the respective variant of music associated with the number of entries. 
14. wherein the user input includes a second selected variant of music.
13. wherein the user input includes a second selected variant of music. 
15. A method to generate equalization adjustments for an audio signal, the method 
A method to generate equalization adjustments for an audio signal based on a user input, the method comprising: prompting a user for the user input corresponding to a selected variant of music; and generating an equalization input feature set, the equalization input feature set to be used by a model executor to adjust at least one weight of a neural network model to generate example equalization adjustments for the audio signal based on the user input, the equalization input feature set generated by: generating a data structure corresponding to the user input, the data structure including a number of entries identifying the selected variant of music; and including the data structure in the equalization input feature set. 

16. wherein the number of entries is a first number of entries included in a second number of entries, each of the second number of entries corresponding to an audio engineer, the audio engineers associated with a respective variant of music. 
20. generating the data structure by adjusting a second weight of number of entries when the selected variant of music corresponds to the respective variant of music associated with the number of entries.
17. generating the data structure by adjusting a second weight of number of entries when the selected variant of music corresponds to the respective variant of music associated with the number of entries. 



Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seo et al. (US 2017/0070817 A1) and Kim et al. (US 2008/0075303 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654